Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Felipe Mendoza Perez, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals denying, his motion to reconsider. We deny the petition for review.
We review the denial of a motion to reconsider for abuse of discretion. 8 C.F.R. § 1003.2(a) (2014); Narine v. Holder, 559 F.3d 246, 249 (4th Cir.2009). We have reviewed the record and considered Perez’s arguments and find no abuse of discretion. Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.